In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-231 CR

____________________


ERNEST JUAN GARCIA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 82320




MEMORANDUM OPINION
	Ernest Juan Garcia was indicted for possession of a controlled substance.  See Tex.
Health & Safety Code Ann. § 481.115 (Vernon 2003).  Pursuant to a plea bargain,
Garcia was placed on unadjudicated community supervision for a term of five years.  On
March 16, 2004, the State filed a motion to adjudicate.  A hearing was held and Garcia
pleaded true to three allegations that he violated the terms of his community supervision. 
The trial court found appellant guilty and sentenced him to five years' confinement in the
Texas Department of Criminal Justice, Institutional Division.   
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On November 18, 2004, we
granted Garcia an extension of time in which to file a pro se brief.  We received no
response from appellant.
	The notice of appeal filed by Garcia failed to invoke our appellate jurisdiction to
review issues relating to his conviction. White v. State, 61 S.W.3d 424, 428-29 (Tex.
Crim. App. 2001).  Although a general notice of appeal invokes our jurisdiction to
consider issues relating to the process by which Garcia was punished, he preserved no
error relating to punishment and the record does not support a claim of ineffective
assistance of counsel during the punishment phase of the trial.  See Vidaurri v. State, 49
S.W.3d 880, 883-85 (Tex. Crim. App. 2001).
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  The judgment is AFFIRMED.


                                                               ________________________________
                                                                           CHARLES KREGER
                                                                                      Justice

Submitted on March 22, 2005
Opinion Delivered April 13, 2005
Do not publish

Before McKeithen, C.J., Gaultney, and Kreger, JJ.